The President delivered the unanimous opinion of the Court, to the following effect.
Shippen, President.
—There can be no doubt that in the course of trade, the act of one partner, is the act of both. There is an ac *122tual authority to that purpose, mutually given by entering into partnership; and in every thing that relates to their usual dealings, each must be considered as the attorney of the other.* But this principle cannot be extended further, to embrace objects out of the course of trade. It does not authorize one to execute a deed for the other; this does not result from their connection as partners; and there is not a single instance in the books which can countenance such an implication.
In the case before the Court, there is no dispute that the debt is not bona fide due to the plaintiff. Nor can there be any, with respect to the validity of the warrant, against the person who has actually sealed it. Whatever, therefore, may be the fate of the judgment against Basse, we are, unanimously, of opinion, that it is, in every point of view, binding upon Soyer: And in conformity to the authority in 1 Black. Rep. 1133. (where the Court granted a rule to strike out the name of an infant, after judgment was entered, upon a warrant executed by him and another) we now give the plaintiff leave to strike out the name of Basse; and the judgment against Soyer will remain.
Accordingly, judgment set aside as to Basse, and confirmed as to Soyer.

 See post in S. C. Whitehead vs Tillier.